DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed February 24, 2021 in which claims 1, 8 and 9 were amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Atarashi (US 6,280,658).
 	Atarashi teaches a rheological fluid comprising a medium in which a film-coated powder comprising a base particle having thereon a coating layer is dispersed (see abstract; col. 2, lines 30-34).  The fluid has an average particle diameter of 0.015 to 300 
 	Atarashi does not exemplify an electrorheological fluid wherein a dielectric particle is evenly disperse in the oil and the conductor particle is evenly dispersed in the oil or inlaid in an interior on a surface of the dielectric particle.  However, it would have been obvious to prepare such a fluid because Atarashi teaches that the base particle may be a dielectric particle and he teaches coating the base particle (dielectric) with conductive material, such as metal and conductive organic matter.
 	With respect to the dielectric constant and resistivity, Atarashi sets forth particles that encompass those of the present and it would be reasonable to expect that the particles would possess the claimed properties, absent evidence to the contrary.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
 	Applicant argues that in Atarashi the diameter of the coating layers 2, and 3 (conductor particle) is larger than a diameter of the particle 1 (dielectric particle).  Applicant bases this conclusion upon Fig 1 of Atarashi.
 	It is well settled that when the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value.  See MPEP 2125II.  In the instant case, Atarashi does not teach that the drawings are to scale.
 	Applicant argues that the range taught by Atarashi and exemplified by Atarashi is measured in the micron range whereas the present invention is measured in nanometers. Applicant argues that unexpected results are obtained with the use of the nano-sized particles.
 	Atarashi teaches that the particles may be as small as 15 nm.  This particle size falls within the claimed ranges.
 	It is well settled that particle size does not render a chemical composition patentable when the range is embraced by the prior art, in the absence of evidence of superior results.  In re Reven (CCPA 1968), 156 USPQ 611.  It is also well settled that particle size can impart patentability where the size of the prior art product renders it useless for the applicant’s purpose.  Wagner v. Reynolds, Comr. Pats. (DCDC 1965) 145 USPQ 644.  In the instant case, Atarashi teaches the same use of the particles and applicant has not presented any unexpected results with the use of particles having the claimed particle sizes.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16515029/20210318